Exhibit 10.14

INDUSTRIAL LEASE AGREEMENT

BETWEEN

LUNA INNOVATIONS INCORPORATED

AS TENANT

AND

THE INDUSTRIAL DEVELOPMENT AUTHORITY

OF MONTGOMERY COUNTY, VIRGINIA

AS LANDLORD



--------------------------------------------------------------------------------

INDUSTRIAL LEASE AGREEMENT

THIS LEASE (the “Lease” or “Agreement”) is made and effective as of this 21st
day of March, 2006, by and between The Industrial Development Authority of
Montgomery County, Virginia (“Landlord”), a public body corporate, having a
principal place of business at 755 Roanoke Street, Suite 2 H, Christiansburg,
Virginia 24073, and Luna Innovations Incorporated, (“Tenant”), a Virginia
Corporation having a principal place of business at 10 South Jefferson Street,
Suite 130, Roanoke, Virginia 24011.

WHEREAS, Landlord is the owner of certain real property located in the Town of
Blacksburg, Virginia, upon which Landlord has built a 109,000 sq. ft Technology
Manufacturing Building (the “Building”), containing fifteen (15) acres situated
in the Blacksburg Industrial Park, 3150 State Street, Blacksburg, VA 24060;

WHEREAS, Tenant desires to lease and occupy 31,300 square feet of the Building
as shown on the attached diagram identified as Exhibit A entitled “Luna
Innovations Lease Floor Plan Technology Manufacturing Building (Leased area in
Red & Common Area in Blue)” (the “Premises”) if the Landlord is willing to lease
the said Premises to the Tenant; and

WHEREAS, Landlord is willing to lease the said Premises to the Tenant subject to
and in accordance with the terms and conditions set forth below.

NOW, THEREFORE, in consideration of the rents, covenants and agreements herein
set forth, and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1. PREMISES AND TERM.

1.1 Premises. In consideration of the obligations of Landlord and Tenant set
forth herein, Landlord leases to Tenant, and Tenant hereby takes from Landlord
the Premises identified on Exhibit A situated on real property owned by the
Landlord within the Town of Blacksburg, County of Montgomery, State of Virginia
more particularly described on Exhibit B attached hereto and incorporated herein
by reference (the “Property”) together with all rights, privileges, easements,
appurtenances, and amenities belonging to or in any way pertaining to the
Premises, to have and to hold, subject to the terms, covenants and conditions of
this Lease. Without limiting the foregoing, Tenant shall have the right, as
appurtenant to the Premises, to use the driveways, parking, rear drive through
door in the warehouse area of the Building and other common areas on the
Property. As used in this Lease, Tenant’s “Proportionate Share” shall mean a
fraction the numerator of which shall be the square footage of the Premises
(31,300 s.f.) and the denominator of which shall be the square footage of the
Building (109,000 s.f.).

1.2 Term. The term of this Lease (the “Term”) shall commence on the later of
(i) May 1, 2006 or (ii) the first day of the month following the completion of
the improvements described in Sections 1.3 and 1.4, and reflected on Exhibit C
and Exhibit D attached hereto (the “Commencement Date”), and shall expire as of
September 30, 2012, unless terminated sooner, renewed or extended as provided
herein. Notwithstanding the fact that the Commencement Date is subsequent to the
effective date of this Lease, the parties agree that each

 

2



--------------------------------------------------------------------------------

have vested rights hereunder and that this Lease constitutes a binding and valid
obligation of each as of the date this Lease is fully executed. In the event the
Term has not commenced by December 31, 2006 (“Completion Deadline Date”) because
the improvements reflected on Exhibit C and Exhibit D have not been completed,
Tenant may terminate this Lease and receive an immediate return of the Letter of
Credit, as defined in Section 3.1.4; provided that for each day the completion
of the improvements on Exhibit C and Exhibit D is delayed due to the actions of
Tenant, the Completion Deadline Date shall be extended by the same number of
days.

1.3 Acceptance of the Premises. By taking possession of the Premises, Tenant
acknowledges that: (i) it has inspected the Premises; (ii) it accepts the
Premises as is, except for the separation improvements as indicated on Exhibit C
to be installed by Landlord at Landlord’s cost prior to the Commencement Date,
in order to provide separate boundaries between the different tenants in the
Building and the agreed upon Upfits in Section 1.4 which are indicated on
Exhibit D attached hereto, (iii) the Premises are suitable for the purpose for
which the Premises are leased; and (iv) except as otherwise set forth in this
Lease (including all exhibits and attachments), no representations or warranties
have been made by Landlord with respect to the Premises. Prior to the
Commencement Date, it is acknowledged and agreed by Landlord that Tenant may
take possession of and use the administrative offices; provided that in the
event the Tenant occupies all the administrative offices, installs telephone and
internet services and begins conducting permanent business from said offices,
Tenant shall pay Landlord rent on the administrative office space at the annual
rate of $6.00 per sq. ft.

1.4 Upfit Allowance. The Landlord shall provide the Tenant with an improvement
allowance of $15.00 per sq. ft. for a maximum Up-fit allowance of Four Hundred
Sixty Nine Thousand Five Hundred Dollars ($469,500) (the “Up-fit Allowance”).
Landlord and Tenant agree that should the Tenant’s desired improvements exceed
the Up-fit Allowance, the Tenant shall provide to the Landlord the additional
funds required to pay for the additional improvements. Should the desired
improvements by the Tenant exceed the Up-fit Allowance, the Landlord shall have
no obligation to enter into any contract for the agreed upon Up-fit work until
such time that the Tenant provides the additional funds in excess of the Up-fit
Allowance. Should the Tenant not provide the Landlord with the additional funds
in excess of the Up-fit Allowance within five (5) calendar days of receiving
written notice from the Landlord that the funds are due, the Landlord may deem
the Tenant in default and the Landlord may, in addition to any other remedy
available, use the deposit money and/or Letter of Credit to pay all the
architectural and engineering fees incurred up to the date of default. The list
of improvements to be preformed by the Landlord prior to Commencement Date are
indicated on Exhibit D and are incorporated herein as a part of this Lease.

2. RENEWAL; EXTENSION; SURRENDER

2.1 Renewal.

2.1.1 Tenant shall have the option to renew this Lease for an additional term of
five (5) years on the same terms, covenants and conditions set forth herein (the
“Renewal Term”); provided (i) that this Lease is in full force and effect
immediately prior to the date of the commencement of the Renewal Term and that
the Tenant is not in default, beyond applicable cure periods, under any of the
provisions of this Lease at the time option to renew is exercised by Tenant,
(ii) that the Base Rent for the first year of the Renewal Term shall be
increased by the percentage increase in the CPI (as defined hereinafter) during
the period from October 1, 2007 to September 30, 2012, and the Base Rent for
each lease year thereafter during the Renewal Term shall

 

3



--------------------------------------------------------------------------------

increase by the percentage increase in the CPI (as defined hereinafter) during
the preceding lease year, and (iii) the Common Area Maintenance Fee shall be
subject to adjustment as provided in Section 8.1.1 The term “CPI” shall mean the
Consumer Price Index published by the Bureau of Labor Statistics of the United
States Department of Labor, U.S. City Average, All Items and Major Group Figures
for Urban Wage Earners and Clerical Workers (1982-84 = 100), or if such index is
not available, a comparable index selected by Landlord and Tenant which is
published by a governmental institution or a nationally recognized publisher of
statistical information.

2.1.2 Tenant’s desire to renew this Lease for the Renewal Term set forth above
shall be expressed, if at all, by delivery of written notice (the “Renewal
Notice”) to Landlord no later than 240 days prior to expiration of the initial
term. Time shall be of the essence with respect to Tenant’s Renewal Notice.

2.2 Extension By Mutual Consent. If Tenant lawfully occupies the Premises after
the end of the Term or the Renewal Term, after having requested and obtained
Landlord’s written consent to do so, this Lease and all its terms, provisions,
conditions, covenants, waivers, remedies and any and all of Landlord’s rights
herein specifically given and agreed to, shall be in force for one month
thereafter and thereafter from month-to-month until either party gives the other
thirty (30) days written notice of its desire to terminate this Lease.

2.3 Surrender. At the expiration of this Lease (including any renewal or
extension) or the sooner termination thereof, Tenant shall surrender the
Premises to Landlord, together with all additions, alterations and improvements
thereto, in broom clean condition and in good order and repair except for
ordinary wear and tear, casualty damage not caused by Tenant, and Landlord’s
maintenance obligations. Nothing herein, however, shall prohibit Tenant from
removing any of its computers, voice and data network components, phone system
components, phone switch, TV’s and other video equipment, satellite antennae,
office equipment, furniture, office supplies, storage racks compressors, vacuum,
wastewater and manufacturing equipment and other personal property (collectively
“Tenant Equipment”) in accordance with the terms of this Lease. Tenant shall
repair any damage to the Premises caused by the removal of such Tenant
Equipment. Any Tenant Equipment not removed by Tenant as permitted herein shall
be deemed abandoned thirty (30) days after the expiration or earlier termination
of the Lease, and may be stored, removed and disposed of by Landlord in its
discretion, and Tenant waives all claims against Landlord for any damages
resulting from Landlord’s retention or disposal of same. Tenant shall be
entitled to no payment or offset for the value of any abandoned property (even
if sold by Landlord) and Tenant shall pay on demand all reasonable costs
incurred by Landlord in connection with such removal or disposal. No retention,
disposal or sale of such abandoned property shall limit remedies otherwise
available to Landlord hereunder for a breach of this Agreement by Tenant. All
obligations of Tenant hereunder not fully performed as of the termination or
expiration of the Lease shall survive such termination or expiration, until they
are performed.

2.4 Holding Over. If Tenant occupies the Premises beyond the Term of this Lease
or the properly exercised Renewal Term, without Landlord’s written consent (a
“Hold Over”), Tenant shall be deemed to occupy the Premises as a tenant at
sufferance, and all of the terms and provisions of this Lease shall be
applicable during that period, except that Tenant shall pay Landlord a rental
equal to one hundred twenty-five percent (125%) of the monthly Base Rent
applicable hereunder at the expiration of the Term or applicable Renewal Term,
prorated for the number of days of such holding over. If Tenant refuses to
vacate, Landlord

 

4



--------------------------------------------------------------------------------

may institute a forcible detainer or similar action against Tenant or any other
party in possession of the Premises or pursue any other remedy available at law
or in equity.

3. PAYMENT OF RENT

3.1 Payment; Proration.

3.1.1 Payment. Beginning on the Commencement Date and for each month thereafter
until September 30, 2007, Tenant shall pay to Landlord base rent for the
Premises (“Base Rent”) in advance, without demand or set-off, in the amount of
Fifteen Thousand Six Hundred Fifty Dollars ($15,650), based on an annual rent of
$6.00 per sq. ft., on or before the first day of each successive calendar month
during the Term in lawful money of the United States of America, without prior
notice or demand, at such place or places as may be designated in writing from
time to time by Landlord. Beginning on October 1, 2007 for each of the next 59
calendar months thereafter, the Tenant shall pay to Landlord Base Rent for the
Premises in advance, without demand or set-off, in the amount of Thirty-Three
Thousand Nine Hundred Eight and 33/100 Dollars ($33,908.33), based on an annual
rent of $13.00 per sq. ft., on or before the first day of each successive
calendar month during the Term in lawful money of the United States of America,
without prior notice or demand, at such place or places as may be designated in
writing from time to time by Landlord. In addition to the Base Rent for the
Premises, Tenant shall pay to Landlord a Utilities Fee and a Common Area
Maintenance Fee for the Premises as indicated in Sections 4 and 8.1.1. The
Tenant’s proportionate share of the real estate taxes on the Premises have been
included in the Base Rent, and the payment of the real estate taxes for the
Property and the Building, of which the Premises are a part, shall be the sole
responsibility of Landlord.

3.1.2 Proration. In the event that the date on which a payment obligation:
(i) begins on a date other than the first day of a calendar month; or (ii) ends
on a date other than the last day of a calendar month then the amount of the
payment shall be prorated, based upon the number of days during said month that
the obligation was effective.

3.1.3. Deposit. The Tenant shall pay the Landlord $10,000, at the time of
signing this Lease, as deposit against damages, unpaid bills, and future lease
payments. Landlord shall refund the deposit within 60 days of Tenant vacating
the Building less any charges for damage, unpaid bills, or unpaid lease
payments.

3.1.4 Letter of Credit. In addition to the required deposit, the Tenant shall
cause to be put in place within five (5) business days following written notice
from Landlord that construction of the improvements shown on Exhibit C and
Exhibit D is ready to commence and shall remain continuously in place until the
fifth anniversary of the Commencement Date, unless otherwise provided herein or
agreed by the Landlord, a letter of credit issued by a Bank in the area that is
acceptable to the Landlord in the amount of Four Hundred Sixty Nine Thousand
Five Hundred Dollars ($469,500), against which the Landlord may draw upon the
occurrence of an Event of Default, as defined in Section 13.1, by Tenant under
this Lease (the “Letter of Credit”). Landlord agrees that the Letter of Credit
may be issued and renewed on an annual basis; provided that in the event Tenant
fails to provide Landlord with a renewal Letter of Credit within ten (10) days
prior to the termination of any then existing Letter of Credit, an Event of
Default as defined in Section 13.1 shall be

 

5



--------------------------------------------------------------------------------

deemed to have occurred. The Letter of Credit shall be provided in a
satisfactory form to the Landlord and be governed by the “Uniform Customs and
Practices for Commercial Documentary Credits” promulgated by the XIII Congress
of the International Chamber of Commerce (International Chamber of Commerce
Brochure No. 500, 1993 revision) and the provisions of the Uniform Commercial
Code-Letters of Credit—Title 8.5 of the Code of Virginia, 1950, as amended. The
Landlord agrees that so long as the Tenant is in good standing with the Lease,
the amount of the Letter of Credit shall automatically be reduced at each
anniversary of the Commencement Date by the amount of Ninety Two Thousand One
Hundred Dollars ($92,100), provided the Letter of Credit shall automatically
terminate on the fifth anniversary of the Commencement Date.

4. UTILITIES Landlord shall be responsible for providing water, sewer,
electricity and natural gas to the Premises and shall promptly pay all costs and
expenses associated therewith. Tenant shall be responsible for obtaining, and
paying for directly, telephone, internet and all other utilities and services
desired by the Tenant in connection with the Premises not provided by Landlord
under this Lease. In the event that any of the utilities provided by Landlord
are interrupted or stopped by the action or inaction of Landlord, its employees,
agents or contractors, Landlord shall, upon notice from Tenant, immediately
notify the affected utility company and use its best efforts to cause repairs to
be commenced. In the event that there is a utility interruption or stoppage for
more than one (1) business day, the Base Rent due hereunder shall be abated
until such interruption or stoppage is corrected. In addition to the Base Rent,
the Tenant shall pay Tenant’s Proportionate Share of the utilities provided by
Landlord (the “Utility Fee”). For the first six months following the
Commencement Date, Tenant shall pay $3,390.83 per month based on an annual
Utility Fee equal to $1.30 per square foot. At the end of the six month period
following the Commencement Date (the “Reallocation Date”), the Landlord shall
determine the actual amount of Tenant’s Proportionate Share of the water, sewer,
electric, and natural gas utility usage provided by Landlord during the six
month period and shall provide Tenant with a copy of readings and costs to
Tenant. In the event the actual amount of Tenant’s Proportionate Share of the
water, sewer, electric, and natural gas utility usage provided by Landlord
during the six month period exceeds the $1.30 per square foot amount, Tenant
shall pay Landlord the difference within thirty (30) days following Tenant’s
receipt of evidence of the difference. In the event the actual amount of
Tenant’s Proportionate Share of the water, sewer, electric, and natural gas
utility usage provided by Landlord during the six month period following the
Commencement Date is less than the annual $1.30 per square foot amount, Landlord
shall reimburse Tenant the difference within thirty (30) days following
Landlord’s determination that the amount is less. For the twelve (12) month
period following the Reallocation Date, Tenant shall pay a Utility Fee based on
the monthly average during the preceding six month period. At the end of the
twelve (12) month period, Tenant shall pay to Landlord any increase in the
actual amount of Tenant’s Proportionate Share of the water, sewer, electric, and
natural gas utility usage provided by Landlord during the preceding twelve
(12) month period or Landlord shall reimburse Tenant the decrease in the actual
amount of Tenant’s Proportionate Share of the water, sewer, electric, and
natural gas utility usage provided by Landlord during the preceding twelve
(12) month period. For each twelve month (12) month period thereafter, Tenant
shall pay a monthly Utility Fee based on the actual amount of Tenant’s
Proportionate Share of the water, sewer, electric, and natural gas utility usage
provided by Landlord during the preceding twelve (12) month period. At the end
of each period, Landlord shall determine the actual amount of Tenant’s
Proportionate Share of the water, sewer, electric, and natural gas utility usage
provided by Landlord during the preceding twelve (12) month period, and either
Tenant shall pay to Landlord any increase in the actual amount of Tenant’s
Proportionate Share of the water, sewer, electric, and natural gas utility usage
provided by Landlord during the preceding twelve (12) month period or Landlord
shall reimburse Tenant the decrease in the actual amount of Tenant’s

 

6



--------------------------------------------------------------------------------

Proportionate Share of the water, sewer, electric, and natural gas utility usage
provided by Landlord during the preceding twelve (12) month period. It is
acknowledged and agreed by Landlord that Tenant shall not share in the cost and
expense of the water, sewer, electric and natural gas utility usage which is
separately metered to any other tenant in the Building.

5. USE

5.1 Tenant agrees that it will use and occupy the Premises as a manufacturing,
research and development facility and for such other lawful purposes as may be
incident thereto and for no other purpose without Landlord’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed. Tenant shall comply with all governmental laws, rules, ordinances and
regulations applicable to its particular use of the Premises, and promptly
comply with all governmental orders and directives for the correction and
abatement of nuisances in or upon the Premises caused by Tenant, all at Tenant’s
sole expense. Tenant recognizes and agrees that Landlord is making no
warranties, expressed or implied, as to the suitability of the Premises for any
particular use.

5.2 Landlord represents and warrants that it has not and will not, during the
Term of this Lease, enter into an agreement which limits Tenant’s ability to use
the Premises for the uses set forth in Section 5.1, except by operation of law.

6. ALTERATIONS

6.1 Tenant shall not make any alterations, additions or improvements to the
Premises, except for non-structural alterations that cost less than $50,000 per
project without the prior written consent of Landlord, which shall not be
unreasonably withheld, conditioned or delayed. Tenant, at its own cost and
expense, may erect shelves, bins, machinery and trade fixtures as it desires
provided that (a) such items do not alter the basic character of the Premises or
the Building; (b) such items do not overload or damage the same; (c) such items
may be removed without material injury to the Premises; and (d) the
construction, erection or installation thereof complies with all applicable
governmental laws, ordinances, regulations and all provisions of this Lease. All
alterations, additions, improvements and partitions erected by Tenant shall be
and remain the property of Tenant during the Term of this Lease and shall be the
property of Landlord upon the expiration or earlier termination of this Lease
provided that nothing herein shall prohibit Tenant from removing the Tenant
Equipment or other items, in accordance with Section 2.3, above. All shelves,
bins, machinery and trade fixtures installed by Tenant shall be removed in
accordance with Section 2.3 within 30 days following the expiration or earlier
termination of this Lease, at which time Tenant shall repair any damage caused
thereby, ordinary wear and tear excepted. All alterations, installations,
removals and restoration shall be performed in a good, workmanlike and lien free
manner.

6.2 Mechanics Liens. Tenant shall promptly pay all contractors and material men,
and will use reasonable commercial efforts to prevent any lien from attaching to
the Premises or any part thereof. If any lien is filed purporting to be for
labor or material furnished or to be furnished at the request of Tenant, Tenant
shall do all acts necessary to discharge such lien within twenty (20) days of
filing; or if Tenant desires to contest any lien, then Tenant shall bond off the
lien. In the event Tenant fails to discharge the lien or fails to pay any lien
claim after entry of final judgment in favor of the claimant, Landlord shall
have the right to expend

 

7



--------------------------------------------------------------------------------

all sums reasonably necessary to discharge the lien claim, and Tenant shall pay
all sums expended by Landlord in discharging said lien, including reasonable
attorney’s fees within thirty (30) days of receipt of the invoice. Tenant has no
express or implied authority to create or place any lien or encumbrance of any
kind upon, or in any manner to bind the interest of Landlord in the Premises or
to charge the rentals payable hereunder for any claim in favor of any person
dealing with Tenant, including, without limitation, those who may furnish
materials or perform labor for any construction or repairs requested by Tenant.

7. SIGNAGE Tenant shall not place or permit on any exterior door or window or
any exterior wall of the Premises any sign, awning, canopy, advertising matter
or lettering or at the entrance to the Property without the written consent of
the Landlord, which shall not be unreasonably withheld, conditioned or delayed.
It shall not be unreasonable for Landlord to withhold its consent to the
placement of any sign that does not comply with any federal, state or local law
or ordinance.

8. MAINTENANCE

8.1 Tenant’s Maintenance Responsibilities. Tenant shall at all times keep the
Premises and all partitions, fixtures, equipment and appurtenances thereof and
all parts of the Premises not required in Section 8.2 to be maintained by
Landlord in good order, condition and repair, and in compliance with all
applicable laws, rules, ordinances and regulations, damage by casualty excepted.
If replacement of equipment, fixtures and appurtenances thereto are necessary,
Tenant shall replace the same with equipment, fixtures and appurtenances of the
same quality, and shall repair all damages done in or by such replacement.

8.1.1 Common Area Maintenance Fee: Tenant shall pay, in addition to the Base
Rent, a fixed monthly fee in the amount of $912.91, based on an annual charge of
$0.35 per sq. ft, to cover the cost incurred by Landlord to maintain the common
areas (which includes all restrooms, hallways, conference rooms, cafeteria,
shipping and other common areas in the Building designated on Exhibit A) and
exterior areas of the Building in good condition and repair, including snow
removal from sidewalks and parking lots, landscaping, and grass cutting (the
“Common Area Maintenance Fee”). In the event Tenant elects to renew the term of
this Lease, Landlord shall provide Tenant written evidence showing the actual
costs paid by Landlord to maintain the common and exterior areas of the Building
for the twelve month period preceding the first day of the Renewal Term. The
Common Area Maintenance Fee to be paid annually by Tenant during the Renewal
Term shall be adjusted to equal Tenant’s Proportionate Share of the actual costs
paid by Landlord to maintain the common and exterior areas of the Building for
the twelve month period preceding the first day of the Renewal Term, provided
that the Common Area Maintenance Fee for the Renewal Term shall not exceed an
annual charge of $0.45 per sq. ft.

8.2 Landlord’s Maintenance Responsibilities. Landlord shall provide and keep or
cause to be kept, at Landlord’s sole cost and expense, the HVAC, electrical, and
plumbing systems (including any portion of the systems and the equipment related
thereto located within the Premises) and all structural portions of the
Building, including without limitation, the foundation, roof, and all load
bearing and exterior walls, in good order, condition and repair, except for
damage thereto due to the negligence of Tenant, Tenant’s employees or invitees.
The term “exterior walls” as used herein shall include windows, glass or plate
glass, doors or overhead doors, special store fronts, dock bumpers and dock
plates or levelers. Landlord shall keep or cause to be kept the parking area(s),
and sidewalks in good order, condition and repair; provided Tenant shall be

 

8



--------------------------------------------------------------------------------

responsible for repairing any damage caused by Tenant, its employees or
invitees. Tenant shall immediately give Landlord written notice of defect or
need for repairs, after which Landlord shall commence such repairs as soon as
reasonably practicable.

If the parties so agree, Tenant may perform any maintenance or repair that is
Landlord’s responsibility hereunder, and Landlord shall pay the cost for the
maintenance or repair within thirty (30) days following receipt of an invoice
from the Tenant.

8.3 Landlord’s Failure to Make Repairs. If Landlord fails to commence any repair
as required under Section 8.2 within ten (10) days after notification of the
need for such repair, and fails to complete such repairs within a reasonable
period of time, Tenant may, in addition to any other remedies it may have, make
such repairs at the expense of Landlord and Landlord shall pay to Tenant all
costs and expenses reasonably incurred as a result of such repairs within thirty
(30) days of receipt of invoice thereof. In the event of a bona fide emergency
which may result in damage or injury to persons or Tenant’s property, damage
which has a material impact on Tenant’s ability to conduct business as
contemplated under this Agreement, or damage which otherwise exposes Tenant (in
Tenant’s reasonable judgment) to liability, Tenant may, unless Landlord
commences and diligently pursues such repairs within five (5) days after receipt
of written notice (or such shorter period as would reasonably be expected under
the given circumstances), make such repairs on behalf of Landlord and Landlord
shall pay to Tenant all costs and expenses reasonably incurred in making such
repairs within thirty (30) days of receipt of invoice thereof.

9. ASSIGNMENT AND SUBLETTING

9.1 Assignment or Subletting by Tenant. Tenant shall not, either voluntarily or
by operation of law, assign, transfer, mortgage, pledge, hypothecate or encumber
this Lease, or any interest therein, and shall not sublet the Premises, or any
part thereof, without obtaining the prior written consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed. In
connection with any such assignment or sublease, Tenant or the assignee or
subtenant of Tenant shall pay to Landlord any legal and administrative costs
incurred by Landlord in approving such assignment or subletting, not to exceed
$750.00. The acceptance of rent from any other party shall not be deemed to be a
waiver of any of the provisions of this Lease, or deemed consent to the
assignment or subletting of the Premises. Consent to any assignment or
subletting shall not be deemed consent to any future assignment or subletting.
Notwithstanding the foregoing, Tenant shall have the absolute right (without
obtaining Landlord’s prior written consent which shall not be required) to
assign this Lease in whole or in part or to sublet all or any portion of the
Premises to: any affiliate controlling, controlled by or under common control
with Tenant; an entity into which Tenant merges or consolidates; or to a
purchaser of all or substantially all of the assets of Tenant, if the assignee
or sublessee agrees, in writing delivered to Landlord, to abide by all the
provisions under this Lease.

9.2 Assignment by Landlord. Landlord may assign this Lease, in whole or in part,
without the prior written consent of Tenant, provided that such assignment does
affect or impair the rights granted to Tenant herein, or adversely affect
Tenant’s possession of the Premises. Notwithstanding the foregoing, if this
Lease is assigned, in whole or in part, by The Industrial Development Authority
of Montgomery County,

 

9



--------------------------------------------------------------------------------

Virginia, any subsequent assignment of this Lease, in whole or in part, shall
require the prior written consent of Tenant.

9.3 Assignment pursuant to Provision of the Bankruptcy Code. If this Lease is
assigned to any person or entity pursuant to the provisions of the Bankruptcy
Code (11 U.S.C. sec. 101 et seq), any and all monies or other considerations
payable or otherwise to be delivered in connection with such assignment shall be
paid or delivered to the Landlord and shall be and remain the exclusive property
of the Landlord and shall not constitute the property of the Tenant or the
estate of the Tenant, within the meaning of the Bankruptcy Code.

10. RIGHT OF ENTRY Landlord, its employees and agents, shall have the right to
enter the Premises with a designated representative of Tenant upon reasonable
notice during regular business hours for the purpose of examining or inspecting
the same, showing the same to prospective purchasers, mortgagees or tenants of
the Premises, and to perform its maintenance obligations under Section 8.2,
above. In the case of a bona fide emergency, Landlord shall use its best efforts
to provide Tenant with the greatest possible notice under the circumstances
prior to entering the Premises and in the event that representatives of Tenant
are not present to accompany Landlord or to open and permit entry into the
Premises during the course of a bona fide emergency, then Landlord may enter the
Premises forcibly and without being accompanied by a representative of Tenant
without such entry constituting an eviction of Tenant or termination of this
Lease. Except in the case of a bona fide emergency, Landlord, its employees and
agents shall abide by all reasonable security and safety procedures established
for the Premises by Tenant.

11. INSURANCE

11.1 Landlord’s Obligations. Throughout the Term of this Lease, including any
renewals or extensions thereof, Landlord shall maintain the following insurance
coverage: (i) standard all risk coverage in an amount equal to the replacement
cost of the Building; (ii) Commercial General Liability of not less than
$1,000,000 per occurrence and $2,000,000 aggregate, naming Tenant as an
additional insured; (iii) boiler insurance with coverage and in an amount
reasonably satisfactory to Tenant: and (iv) at Landlord’s discretion, such other
insurance policies as may be deemed normal and customary for substantially
similar buildings, including but not limited to coverage for loss of rent. All
insurance coverage shall be primary and non-contributory and issued by insurers
licensed to do business in the state in which the Premises are located. The
insurance required of Landlord hereunder may be maintained by a blanket or
master policy, which includes properties other than the Premises.

11.2 Tenant’s Obligations.

11.2.1 Tenant shall keep in effect at Tenant’s expense during the term of this
Lease: (i) all risk property insurance covering the full replacement cost of
Tenant’s Equipment and all other property and improvements installed or placed
in the Premises by Tenant at Tenant’s expense; (ii) worker’s compensation
insurance with no less than the minimum limits required by law; (iii) employer’s
liability insurance with such limits as required by law; and (iv) commercial
general liability insurance with a minimum limit of $1,000,000 per occurrence
and $2,000,000 aggregate. All such policies and coverage shall be primary and
non-contributory, issued by insurers, licensed to do business in the state in
which the Premises are located and which are rated A- or better

 

10



--------------------------------------------------------------------------------

by Best’s Key Rating Guide, endorsed to include Landlord as additional insured
(Commercial General Liability only), and endorsed to provide at least 30-days
prior notification of cancellation or material change in coverage to said
Landlord. Tenant may comply with its insurance obligations hereunder in whole or
in part through a company-wide program of self-insurance and may maintain
company-wide levels of deductibles provided the Tenant provides Landlord with an
appropriate self-insurance certificate.

11.2.2 Fire and Casualty Insurance. Tenant shall not do or suffer to be done any
act, matter or thing whereby the fire and casualty insurance carried by Landlord
on the Building of which the Premises are a part shall be suspended or rated as
more hazardous than at the commencement of this Lease. In case of breach of this
covenant, Tenant agrees to pay, within thirty (30) days of receipt of written
demand, any and all increase of premium for fire and casualty insurance carried
by Landlord caused directly by the actions or occupancy of Tenant.

12. DAMAGE OR DESTRUCTION OF LEASED PREMISES

12.1 If the Premises are damaged by fire or any other cause which renders the
Premises completely untenantable, in Tenant’s reasonable determination, then
Tenant by a notice in writing sent no later than thirty (30) days after such
damage may terminate this Lease as of the date of such damage, and any Base Rent
or other amounts for the unexpired period paid in advance beyond the date of
such damage, shall be refunded by Landlord to Tenant and the original Letter of
Credit shall be returned promptly to Tenant.

12.2 If Tenant does not elect to terminate this Lease as provided in
Section 12.1 or if the Premises are not rendered completely untenantable,
Landlord shall diligently commence restoration and restore the Premises to a
condition equal to its condition before the damage; provided that Landlord’s
obligation to repair and restore the Premises is contingent upon its receipt of
insurance proceeds sufficient to make such repairs. In the event any mortgagee
or lender requires any insurance proceeds to be applied to any debt, Landlord
shall not be deemed to have received the proceeds, in which event Tenant may
terminate this Lease unless Landlord agrees to fund the repairs. If Landlord
completes such repairs, then Tenant shall promptly repair or replace its trade
fixtures, furnishings, furniture, carpeting, wall covering, floor covering,
drapes and equipment to the same condition as they were in immediately prior to
the casualty. The Base Rent and other amounts owed hereunder, according to the
extent that such damage and its repair shall interfere with the full enjoyment
and use of the Premises, shall be suspended and abated from the date of such
damage until Landlord’s repairs have been completed. In the event that the
Premises have not been restored to a condition equal to their condition before
the damage within ninety (90) days after Landlord’s receipt of the proceeds,
then Tenant may, by a notice in writing sent prior to completion of restoration,
terminate this Lease as of the date of such termination, and any Base Rent or
other amounts for the unexpired period paid in advance beyond the date of such
damage, shall be refunded by Landlord to Tenant and the original Letter of
Credit shall be returned promptly to Tenant.

13. REMEDIES OF LANDLORD UPON TENANT’S DEFAULT

13.1 Tenant’s Default Defined. The following shall be considered an “Event of
Default” and a breach of this Lease: (a) any failure of Tenant to pay any Base
Rent, the Utility Fee, the Common Area Maintenance Fee, the money in the excess
of the Up-fit Allowance or other amounts due hereunder for more than five
(5) business days after receipt of written notice of non-payment; (b) any
failure by Tenant to perform

 

11



--------------------------------------------------------------------------------

or observe any of the other terms, provisions, conditions and covenants of this
Lease for more than thirty (30) days after receipt of written notice of such
failure provided, however, that if the event for which the notice is given is of
a nature that may not be reasonably cured within said thirty (30) day period,
Tenant shall not be in default for so long as Tenant commences to cure the
default within the thirty (30) day period and diligently pursues it to
conclusion; (c) Tenant files a voluntary or involuntary petition in bankruptcy
which is not dismissed within thirty (30) days of the filing or makes a general
assignment for the benefit of its creditors; (d) a receiver of any property of
Tenant in or upon the Premises is appointed in any action, suit, or proceeding
by or against Tenant and such appointment shall not be vacated or annulled
within sixty (60) days; or (e) this Lease, Tenant’s interest herein or in the
Premises, any improvements thereon, or any property of Tenant is executed upon
or attached.

13.2. Landlord’s Remedies. Upon the occurrence of any Event of Default specified
in Section 13.1, Landlord, in addition to all other rights or remedies Landlord
may have for such default at law or in equity, shall have the right to pursue
any one or more of the following remedies.

13.2.1 Terminate this Lease and, without prejudice to any other remedy which it
may have for possession or arrearages in Base Rent or other amounts owed
hereunder, enter upon and take possession of the Premises by summary
dispossession proceedings or any other method authorized by law and recover from
Tenant through the Deposit money paid pursuant to Paragraph 3.1.3 and/or the
Letter of Credit provided pursuant to Paragraph 3.1.4 or by other legal means:
(i) all Base Rent and other amounts due and unpaid up to the time of re-entry;
(ii) the costs of repairing or otherwise putting the Premises into the condition
required by this Lease; and (iii) Tenant shall continue to be liable to pay the
Base Rent and other amounts owed hereunder as they become due, reduce by
Landlord’s net re-letting proceeds.

13.2.2 Without terminating this Lease, enter upon and take possession of the
Premises, by summary dispossession proceedings or any other remedy authorized by
law and re-let the Premises, or any part thereof, for such term or terms (which
may extend beyond the term of this Lease), for the highest rent reasonably
obtainable (even if such rent is below market value) and to recover from Tenant
the difference between the Base Rent reserved by this Lease and the amount
obtained through such re-letting plus the following costs, if reasonably
incurred by Landlord in such re-letting: (a) brokerage fees and/or leasing
commissions; (b) the costs of removing and storing Tenant’s or any other
occupant’s property; and (c) the costs of repairing or otherwise putting the
Premises into the condition required by this Lease together with the costs of
alterations reasonably necessary to re-let the Premises. No such re-letting
shall relieve Tenant from its obligations hereunder. In no event shall Tenant be
entitled to any excess rent obtained by re-letting the Premises over and above
the Base Rent reserved herein.

13.3 If the Tenant shall continue in default in the performance of any of the
covenants or agreements herein contained, after any applicable cure period,
Landlord may perform the same for the account of Tenant. Any amount incurred by
Landlord in the performance of any such matter for the account of Tenant shall
be payable by Tenant to Landlord within thirty (30) days after written demand
and evidence that the same has been paid.

13.4 No re-entry or taking possession of the Premises by Landlord shall be
construed as an election to terminate this Lease unless Landlord sends a written
notice of termination to Tenant. Pursuit of any of the

 

12



--------------------------------------------------------------------------------

foregoing remedies shall not preclude pursuit of any of the other remedies
herein provided or any other remedies provided by at law or in equity, nor shall
pursuit of any remedy herein provided constitute a forfeiture or waiver of any
Base Rent, or other amounts due to Landlord hereunder or of any damages accruing
to Landlord.

14. REMEDIES OF TENANT UPON LANDLORD’S DEFAULT

14.1 Landlord shall be in default of this Lease (a “Landlord Default”) if it
shall fail to perform any duty or obligation imposed upon it by this Lease and
such failure shall continue for a period of thirty (30) days after written
notice, provided, however, that if the event for which the notice is given is of
a nature that may not reasonably be performed within said thirty (30) day
period, Landlord shall not be in default for so long as Landlord commences its
performance within said thirty day period and diligently pursues it to
conclusion. Upon the occurrence of a Landlord Default, Tenant, in addition to
all other rights or remedies Tenant may have for such default at law or in
equity, shall have the right to exercise any self-help measures as may be
reasonably necessary to cure such default. Landlord shall reimburse any costs
and expenses incurred by Tenant in order to cure a Landlord Default within
thirty (30) days after written demand and evidence that the same has been paid.
In addition, if Landlord fails to cure any default within thirty (30) days after
receiving written notice of the default, Tenant shall have the right, upon
written notice to Landlord, to terminate this Lease without penalty or further
obligation to Landlord, its employees, officers, agents or lenders.

14.2 All obligations of Landlord under this Lease will be deemed binding upon
Landlord only during the period of its ownership of the Premises and not
thereafter; provided that Landlord or any subsequent owner of the Premises shall
not be released from any liability arising under this Lease during such parties’
ownership of the Premises.

15. EMINENT DOMAIN In the event that the Premises, in whole or in part, are
taken by paramount governmental authority or in any way condemned or
appropriated by the exercise of the right of eminent domain or a deed or
conveyance in lieu of eminent domain (each a “Taking”) such that Tenant’s is
unable to use the Premises for the purposes set forth herein, Tenant shall have
the right, at its option, within sixty (60) days after said Taking, to terminate
this Lease upon thirty (30) days written notice to the Landlord. In the event
Tenant elects to terminate the Lease, the Base Rent and other amounts owed under
this Lease shall be abated from the date of the Taking, and Tenant’s liability
therefore will cease as of the date of such termination, and any prepaid Base
Rent or other amounts shall be returned to Tenant, along with the original
Letter of Credit. If this Lease is not terminated as provided in this Section 15
then it shall continue in full force and effect (provided no Base Rent or other
amounts shall be owed by Tenant until the remainder of the Premises are
restored, however, Tenant shall pay prorata Base Rent on any space Tenant
occupies prior to the restoration of the Premises), and Landlord shall within a
reasonable time after possession is physically taken by the condemning authority
restore the remaining portion of the Premises to render it reasonably suitable
for the uses permitted by this Lease and the Base Rent and other amounts owed
hereunder shall be proportionately and equitably reduced. If the proceeds
received in connection with the Taking are not sufficient to restore the
remaining portion of the Premises to render it suitable for the uses permitted
by this Lease and the Landlord is unwilling to pay the difference, Tenant may
terminate this Lease. In the event any mortgagee or lender requires that all or
any portion of the proceeds received from the condemning authority be applied to
any debt, Landlord will not be deemed to have received such proceeds. All
compensation awarded in connection with or

 

13



--------------------------------------------------------------------------------

as a result of a Taking shall be the property of the Landlord, except that
Tenant may apply for and keep as its property a separate award for: (i) the
value of Tenant’s leasehold interest; (ii) the value of Tenant Equipment or
Tenant’s trade fixtures or personal property; (iii) Tenant’s moving expenses;
(iv) Tenant’s business relocation expenses; and (v) damages to Tenant’s business
incurred as a result of such Taking.

16. SUBORDINATION OF LEASE

16.1 This Lease is and shall remain subordinate and subject to any mortgage or
mortgages or deed of trust which are now, or at any time hereafter shall be
placed, upon the interest of Landlord in the Premises or any part thereof or to
any assignment of the interest of Landlord in this Lease; provided that the
holder thereof shall execute and deliver to Tenant a non-disturbance agreement
in form reasonably acceptable to Tenant. Tenant agrees to execute and deliver to
Landlord, without cost, any instrument that may be deemed necessary by Landlord
to further effect the subordination of this Lease to any such mortgage,
mortgages or assignments in form reasonably acceptable to Tenant.

16.2 In the event of a foreclosure of any such mortgage, Landlord and Tenant
hereby agree that this Lease shall not terminate by reason thereof, and Tenant
further agrees to recognize as Landlord hereunder the mortgagee or purchaser at
a foreclosure sale for the balance of the Term, the Renewal Term or an extension
of either, subject to all the terms and provisions hereof; provided, however,
that any such mortgagee or purchaser at a foreclosure sale, which shall become
the Landlord hereunder, shall not be:

(a) liable for acts or omissions of Landlord occurring prior to its ownership of
the Premises (but such mortgagee or purchaser shall perform any unperformed
obligations under this Lease existing at the time it becomes Landlord);

(b) subject to any offsets or defenses which Tenant might have against Landlord
that accrue prior to its ownership of the Premises, except as provided in this
Lease;

(c) bound by any Base Rent or other amounts which Tenant may have paid to
Landlord more than thirty days in advance (other than the security deposit); or

(d) bound by any amendment or modifications of said Lease made after Tenant
receives written notice of such foreclosure.

17. ESTOPPEL CERTIFICATE Either party shall, at any time and from time to time
within twenty (20) days following receipt of written request from the other
party, execute, acknowledge and deliver to the requesting party a written
statement certifying that this Lease is in full force and effect and unmodified
(or, if modified, stating the nature of such modification), certifying the date
to which the Base Rent reserved hereunder has been paid, and certifying that
there are not, to the responding party’s knowledge, any uncured defaults on the
part of the party requesting the certificate, or specifying such defaults if any
are claimed. Such a statement may be relied upon by any prospective purchaser,
mortgagee or subtenant of all or any portion of the Premises. The responding
party’s failure to deliver such statement within said twenty-day period shall be
conclusive upon such party that this Lease is in full force and effect and
unmodified, and that there are no uncured defaults in the requesting party’s
performance hereunder.

 

14



--------------------------------------------------------------------------------

18. RULES AND REGULATIONS Tenant and Tenant’s agents, employees and invitees
shall faithfully observe and comply with all reasonable, uniform rules and
regulations promulgated by Landlord from time to time for the safety, care or
cleanliness of the Premises and for the preservation of good order therein,
provided that such rules and regulations do not materially increase Tenant’s
duties or obligations under this Lease. In the event of any conflict or
inconsistency between the terms and conditions of this Lease and any rules and
regulations promulgated by Landlord, the conflict or inconsistency shall be
resolved by giving precedence to the terms and conditions of this Lease.

19. QUIET ENJOYMENT Landlord represents and warrants that it has the authority
to enter into this Lease. Landlord further represents, warrants and covenants
that so long as Tenant pays all amounts due hereunder and performs all other
material covenants and conditions of this Lease to be performed by the Tenant
hereunder, Landlord and its successors and assigns shall not interfere, nor
permit interference, with Tenant’s quiet use and enjoyment of the Premises and
that, subject to the terms and conditions of this Lease, Tenant shall peaceably
and quietly have, hold and enjoy the Premises for the Term hereof.

20. ENVIRONMENTAL MATTERS

20.1 Definitions.

20.1.1 For purposes of this Lease, the term “Environmental Laws” shall mean any
and all federal, state, or local laws, statutes, rules, regulations, ordinances,
or judicial or administrative decrees or orders relating to: (i) health, safety
or environmental protection; (ii) the emissions, discharges, releases or
threatened releases of pollutants, contaminants or toxic or hazardous materials
into the environment (including, without limitation, ambient air, surface water,
ground water or subsurface strata); or (iii) the use, storage, treatment,
transportation, manufacture, refinement, handling, production or disposal of, or
exposure to pollutants, contaminants or toxic or hazardous materials, including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act, 42 USC 9601 et seq. (“CERCLA”), as amended and judicially and
administratively interpreted through the date hereof, and all regulations
promulgated thereunder as of such date.

20.1.2 For purposes of this Lease, the term “Hazardous Substance” shall mean:
(i) any products, materials, solvents, elements, compounds, chemical mixtures,
contaminants, pollutants, or other substances identified as toxic or hazardous
under CERCLA or any other Environmental Law; and (ii) the following substances:
PCBs, gasoline, kerosene or other petroleum products, toxic pesticides and
herbicides, volatile solvents, materials containing asbestos or formaldehyde and
radioactive materials.

20.2 Tenant’s Obligations.

20.2.1 Tenant shall not cause or knowingly permit any Hazardous Substance to be
placed, stored, treated, released, spilled, transported or disposed of on,
under, at or from the Premises in violation of any Environmental Laws. Nor will
Tenant knowingly permit the Premises to be used or operated in a manner

 

15



--------------------------------------------------------------------------------

that may cause the Building, or any part thereof, to be contaminated by any
Hazardous Substance in violation of any Environmental Laws.

20.2.2 Tenant shall contain at or remove from the Premises or perform any other
remedial action regarding any Hazardous Substance placed, held, located,
released, spilled, transported or disposed of on, under, at or from the Premises
by Tenant, its employees, agents or contractors, at Tenant’s sole cost and
expense, if, and when such containment, removal or other remedial action is
required under any Environmental Law, and shall perform such containment,
removal or other remediation in compliance with all Environmental Laws.

20.2.3 Tenant shall provide Landlord with written notice (and a copy as may be
applicable) within ten (10) business days after Tenant obtains actual knowledge
of any of the following: (a) any governmental or regulatory actions instituted
or threatened under any Environmental Law affecting the Tenant or the Premises,
(b) all claims made or threatened by any third party against Tenant or the
Premises relating to damage, contribution, cost recovery, compensation, loss or
injury resulting from any Hazardous Materials, (c) the discovery of any
occurrence or condition on any real property adjoining or in the vicinity of the
Premises that could cause the Premises or Property to be classified in a manner
which may support a claim under any Environmental Law, and (d) the discovery of
any Hazardous Substance on, under, at or from the Premises not authorized or
permitted under Environmental Laws.

20.2.4 In addition to Tenant’s general indemnification obligations set forth in
Section 21 below, Tenant shall defend all actions against Landlord and pay,
protect, indemnify and save harmless Landlord from and against any and all
liabilities, losses, damages, costs, expenses (including, without limitation,
reasonable attorney fees and expenses), causes of action, suits, claims, demands
or judgments of any nature arising from Tenant’s failure to comply with this
Section 20. The indemnity contained in this Section 20.2.4 shall survive the
expiration or earlier termination of this Lease indefinitely with respect to the
obligations and liabilities of Tenant under Section 20.2, actual or contingent,
which have arisen on or prior to such expiration or earlier termination.

20.3 Landlord’s Obligations.

20.3.1 In addition to Landlord’s general indemnification obligations set forth
in Section 21 below, Landlord shall, to the extent permitted by law, defend all
actions against Tenant and pay, protect, indemnify and save harmless Tenant from
and against any and all liabilities, losses, damages, costs, expenses
(including, without limitation, reasonable attorney fees and expenses), causes
of action, suits, claims, demands or judgments of any nature arising out of or
relating to: (i) emissions, discharges, releases or threatened releases of
pollutants, contaminants or Hazardous Substances into the environment
(including, without limitation, ambient air, surface water, ground water or
subsurface strata) or exposure to such Hazardous Substances on, at, under, or
from the Premises, or any real estate contiguous thereto, which were caused by
Landlord, its employees, agents or contractors; (ii) the use, storage,
treatment, transportation, manufacture, refinement, handling, production or
disposal of pollutants, contaminants or Hazardous Substances on, under, at or
from the Premises, or any real estate contiguous thereto, by Landlord, its
employees, agents or contractors; and (iii) any actual or alleged violation of
any Environmental Law on, under, at or arising from the Premises, or any real
estate contiguous thereto, by Landlord, its employees, agents or contractors.
The indemnity contained

 

16



--------------------------------------------------------------------------------

in this Section 20.3.1 shall survive the expiration or earlier termination of
this Lease indefinitely with respect to the obligations and liabilities of
Landlord under Section 20.3, actual or contingent, which have arisen on or prior
to such expiration or earlier termination.

20.3.2 Landlord represents to Tenant that as of the Commencement Date Landlord
has no knowledge that: (i) the Premises, the Building and the ground under them
and the Property are contaminated by any Hazardous Substances; (ii) all or any
portion of the Premises has, at any time, been used for the treatment, storage,
or disposal of any Hazardous Substances; (iii) Hazardous Substances are (or have
been) used, generated or disposed of on or about the Premises, except in
compliance with all applicable Environmental Laws; and (iv) any part of the
Premises or surrounding common areas are on any governmental list of
contaminated properties, or of any investigation, administrative order or
notice, consent order, or agreement for litigation pertaining to the Building or
the Property.

21. WAIVER; INDEMNIFICATION

21.1 Waiver. EXCEPT AS OTHERWISE SET FORTH IN THIS LEASE, NEITHER PARTY OR ITS
AGENTS OR EMPLOYEES, SHALL BE LIABLE TO THE OTHER PARTY OR ANY PERSON CLAIMING
THROUGH THAT PARTY FOR ANY EXEMPLARY, SPECIAL, INCIDENTAL, OR CONSEQUENTIAL
DAMAGES (INCLUDING WITHOUT LIMITATION LOST PROFITS) FOR ANY CAUSE WHATSOEVER,
EXCEPT CLAIMS CAUSED BY OR RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THAT PARTY, ITS AGENTS, CONTRACTORS OR EMPLOYEES.

21.2 Tenant’s Indemnity. Except to the extent caused by the breach of this Lease
by Landlord or the acts or omissions of Landlord, its officers, agents,
employees, contractors, or any other person or entity for whom Landlord is
legally responsible, Tenant shall defend, indemnify and hold Landlord and its
officers, directors, shareholders, employees, agents and representatives
harmless from and against any and all claims, demands, litigation, settlements,
judgments, damages, liabilities, costs and expenses (including without
limitation reasonable attorneys’ fees) arising directly or indirectly out of:
(i) any act or omission of Tenant, its officers, agents, employees, contractors,
or any other person or entity for whom Tenant is legally responsible; or (ii) a
breach of any representation, warranty or covenant of Tenant contained or
incorporated in this Lease. Tenant’s obligations under this Section 21.2 shall
survive the expiration or earlier termination of this Lease for a period of
eighteen months.

21.3 Landlord’s Indemnity. Except to the extent caused by the breach of this
Lease by Tenant or the acts or omissions of Tenant, its officers, agents,
employees, contractors, or any other person or entity for whom Tenant is legally
responsible, and to the extent permitted by law, Landlord shall defend,
indemnify and hold Tenant, its officers, directors, shareholders, employees,
agents and representatives harmless from and against any and all claims,
demands, litigation, settlements, judgments, damages, liabilities, costs and
expenses (including without limitation reasonable attorneys’ fees) arising
directly or indirectly out of: (i) any act or omission of Landlord, its
officers, agents, employees, contractors or any other person or entity for whom
Landlord is legally responsible; or (ii) a breach of any representation,
warranty or covenant of Landlord contained or incorporated in this Lease.
Landlord’s obligations under this Section 21.3 shall survive the expiration or
earlier termination of this Lease for a period of eighteen months.

 

17



--------------------------------------------------------------------------------

21.4 Indemnification Procedure. The party seeking indemnification (the
“Indemnified Party”) shall promptly notify in writing the party from whom
indemnification is being sought (the “Indemnifying Party”) of the claim or suit
for which indemnification is sought. The Indemnified Party shall not make any
admission as to liability or agree to any settlement of or compromise any claim
without the prior written consent of the Indemnifying Party. The Indemnifying
Party shall be entitled to have the exclusive conduct of and/or settle all
negotiations and litigation arising from any claim and the Indemnified Party
shall, at the Indemnifying Party request and expense, give the Indemnifying
Party all reasonable assistance in connection with those negotiations and
litigation.

22. MISCELLANEOUS

22.1 Force Majeure. Notwithstanding anything to the contrary in this Lease,
neither party shall be liable to the other party for nonperformance or delay in
performance of any of its obligations under this Lease, (except Tenant’s
obligation to pay Base Rent and other amounts owed hereunder) due to causes
beyond its reasonable control, including without limitation strikes, lockouts,
labor troubles, acts of God, accidents, technical failure, governmental
restrictions, insurrections, riots, enemy act, war, civil commotion, fire,
explosion, flood, windstorm, earthquake, natural disaster, or other casualty
(“Force Majeure”). Upon the occurrence of a Force Majeure condition, the
affected party shall immediately notify the other party with as much detail as
possible and shall promptly inform the other party of any further developments.
Immediately after the Force Majeure event is removed or abates, the affected
party shall perform such obligations with all due speed. Neither party shall be
deemed in default under this Agreement if a delay or other breach is caused by a
Force Majeure event. Notwithstanding the foregoing, a proportion of the Base
Rent and other amounts owed hereunder, according to the extent that such Force
Majeure event shall interfere with the full enjoyment and use of the Premises,
shall be suspended and abated from the date of commencement of such Force
Majeure event until the date that such Force Majeure event subsides.

22.2 Affiliates. For purposes of this Lease, the term “Affiliate” shall mean,
with respect to a party hereto, any other person or entity directly or
indirectly controlling, controlled by or under common control with that party.

22.3 Successors and Assigns. The respective rights and obligations provided in
this Lease shall bind and shall inure to the benefit of the parties hereto,
their legal representative, heirs, successors and permitted assigns. No rights
however, shall inure to the benefit of any assignee of Tenant, unless such
assignment shall have been made in accordance with Section 9 above.

22.4 Brokers. Each party represents and warrants to the other that no person or
entity has a claim or will claim any commission, finders fee or other amounts
by, through, under or as a result of any relationship with such party because of
this transaction. Landlord and Tenant each agree to defend, indemnify and hold
the other party harmless from and against any and all claims, losses or damages,
including without limitation reasonable attorney’s fees arising out of or
relating to any breach of such party’s representations and warranties contained
in this Section 22.4.

 

18



--------------------------------------------------------------------------------

22.5 Governing Law and Construction. This Lease shall be construed, governed and
enforced in accordance with the laws of the state in which the Premises are
located. Landlord and Tenant acknowledge and agree that they and their counsel
have reviewed, or have been given a reasonable opportunity to review, this
Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments hereto.

22.6 Person; Gender; Number. As used in this Lease, the word “person” shall mean
and include, where appropriate, an individual, corporation, partnership or other
entity; the plural shall be substituted for the singular, and the singular for
the plural, where appropriate; and words of any gender shall mean to include any
other gender.

22.7 Severability. If any provisions of this Lease shall be held to be invalid,
void or unenforceable, the remaining provisions hereof shall in no way be
affected or impaired and such remaining provisions shall remain in full force
and effect.

22.8 Waiver. The failure of any party to insist upon strict performance of any
provision of this Agreement shall not be construed as a waiver of any subsequent
default or breach of the same or similar nature. All rights and remedies
reserved to either party shall be cumulative and shall not be in limitation of
any other right or remedy which such party may have at law or in equity.

22.9 Notice. Any notice to be given hereunder shall be in writing and shall be
sent by facsimile transmission, or by first class certified mail, postage
prepaid, or by overnight courier service, charges prepaid, to the party
notified, addressed to such party at the following address, or sent by facsimile
to the following fax number, or such other address or fax number as such party
may have substituted by written notice to the other parties. The sending of such
notice with confirmation of receipt thereof (in the case of facsimile
transmission) or receipt of such notice (in the case of delivery by mail or by
overnight courier service) shall constitute the giving thereof:

 

If to Landlord:   

Industrial Development Authority of Montgomery County, VA.

755 Roanoke Street, Suite 2H

Christiansburg, VA 24073

Attn: Industrial Development Authority Secretary/Treasurer

Fax No.: (540) 381-6888

With a copy to:   

County Attorney

County of Montgomery, VA

755 Roanoke Street, Suite 2F

Christiansburg, Virginia 24073

Fax No.: (540) 382-6943

If to Tenant:   

Luna Innovations Incorporated

10 South Jefferson Street, Suite 130

Roanoke, Virginia 24011

Facsimile: (540) 951-0760

 

19



--------------------------------------------------------------------------------

With a copy to:   

C. Cooper Youell, IV

Gentry Locke Rakes & Moore

P.O. Box 40013

Roanoke, VA 24022-0013

Facsimile: (540) 983-9477

22.10 Entire Agreement. This Agreement sets forth the entire, final and complete
understanding between the parties hereto relevant to the subject matter of this
Agreement, and it supersedes and replaces all previous understandings or
agreements, written, oral, or implied, relevant to the subject matter of this
Agreement made or existing before the date of this Agreement. Except as
expressly provided by this Agreement, no waiver or modification of any of the
terms or conditions of this Agreement shall be effective unless in writing and
signed by both parties.

22.11 Compliance with Law. The parties shall comply with, and agree that this
Agreement is subject to, all applicable federal, state, and local laws, rules
and regulations, and all amendments thereto, now enacted or hereafter
promulgated in force during the Term, a Renewal Term or any extension of either.

22.12 Counterparts. This Lease may be executed in any number of identical
counterparts and, as so executed, shall constitute one agreement, binding on all
the parties hereto, notwithstanding that all the parties are not signatories to
the original or the same counterpart.

22.13 Remedies Cumulative. It is agreed that, except as expressly set forth in
this Lease, the rights and remedies herein provided in case of default or breach
by either Landlord or Tenant are cumulative and shall not affect in any manner
any other remedies that the non breaching party may have by reason of such
default or breach. The exercise of any right or remedy herein provided shall be
without prejudice to the right to exercise any other right or remedy provided
herein, at law, or in equity.

22.14 Attorneys’ Fees. If an action is brought by either party for breach of any
covenant and/or to enforce or interpret any provision of this Lease, the
prevailing party shall be entitled to recover its costs, expenses and reasonable
attorney’s fees, both at trial and on appeal, in addition to all other sums
allowed by law.

22.15 Recordation of Memorandum of Lease. Landlord and Tenant mutually agree to
execute a notarized memorandum (the “Memorandum”) setting forth the material
terms and disclosing the existence of this Lease within ten (10) days of a
written request by either party with the cost of such recording being borne by
the requesting party.

22.16 Time is of the Essence. Time is of the essence; and all due dates, time
schedules, and conditions precedent to exercising a right shall be strictly
adhered to without delay except where otherwise expressly provided.

 

20



--------------------------------------------------------------------------------

22.17 Rear Drive Through Door and Parking Tenant shall have access to the rear
drive through door in the Warehouse area of the Building, subject to such
reasonable rules and regulations as Landlord may establish from time to time
(such rules and regulations to be subject to Tenant’s reasonable approval).
Tenant shall be entitled to priority use of 75 parking spaces on the Property
based upon the Tenant’s proportionate share of the Premises.

22.18 Common Areas. Tenant shall have access to use the following areas in the
Building, subject to such reasonable rules and regulations as Landlord may
establish from time to time:

(a) Rear drive through door in the Warehouse area of the Building as set forth
in Section 22.17.

(b) Doors and hallways required for emergency egress.

22.19 Air and Wastewater Discharge. Tenant shall not be permitted to discharge
wastewater or air through the Building’s existing wastewater or air handling
systems; provided Landlord shall provide Tenant with a separate wastewater
handling system. It is acknowledge by Tenant that it shall be solely responsible
for obtaining any necessary permits in connection with discharge of wastewater
from the Premises. Nothing herein shall prohibit Tenant from discharging
ordinary sanitary sewage through the Building’s sanitary sewage system.

In Witness Whereof, Landlord and Tenant have executed this Lease on the 21st day
of March, 2006.

 

THE INDUSTRIAL DEVELOPMENT AUTHORITY OF MONTGOMERY COUNTY, VIRGINIA     LUNA
INNOVATIONS INCORPORATED By:  

/s/ Michael B. Miller

    By:  

/s/ Scott A. Graeff

 

Name: Michael B. Miller

Title: Chairman

     

Name: Scott A. Graeff

Title: CFO

 

21



--------------------------------------------------------------------------------

COMMONWEALTH OF VIRGINIA, at large,

COUNTY OF MONTGOMERY, to-wit;

I, the undersigned, a notary public in and for the jurisdiction aforesaid, do
hereby certify that Michael B. Miller, whose name as Chairman of the Industrial
Development Authority of Montgomery County is signed to the foregoing Lease, has
acknowledged the same before me in my jurisdiction aforesaid.

Given under my hand this 21st day of March, 2006.

My Commission expires:

 

 

/s/ Brenda Rigney

    Notary Public  

COMMONWEALTH OF VIRGINIA, at large,

CITY OF ROANOKE, to-wit;

I, the undersigned, a notary public in and for the jurisdiction aforesaid, do
hereby certify that Scott Graeff, whose name as CFO, of Luna Innovations
Incorporated is signed to the foregoing Lease, has acknowledged the same before
me in my Jurisdiction aforesaid.

Given under my hand this 21st day of March, 2006.

My commission expires: 9-30-06

 

 

/s/ Leigh S. Holland

    Notary Public  

 

22



--------------------------------------------------------------------------------

Exhibit A

Description of the Premises

 

23



--------------------------------------------------------------------------------

Exhibit B

Description of the Property

All that certain tract or parcel of Land, with improvements thereon and
appurtenances thereon to located and situated in the Mount Tabor Magisterial
District of Montgomery County, Virginia, in the Blacksburg Industrial Park and
being all of Lot Number Eight (8) containing 15.025 acres, Phase IV, Industrial
Park Expansion, as shown on a plat of survey entitled “Industrial Park Expansion
Phase IV”, prepared by Anderson and Associates, Inc., dated 19 Dec 95 and
revised 19 Feb 96, which plat is of record in the Clerk’s Office of the Circuit
Court of Montgomery County, Virginia, in Plat Book 16, at page 507.

 

24



--------------------------------------------------------------------------------

Exhibit C

Separation improvements

 

25



--------------------------------------------------------------------------------

Exhibit D

Tenant’s Up-Fits

 

26



--------------------------------------------------------------------------------

FIRST AMENDMENT TO INDUSTRIAL LEASE AGREEMENT

THIS FIRST AMENDMENT TO INDUSTRIAL LEASE AGREEMENT (the “Amendment”) is made and
effective as of this 11 th day of May, 2006, by and between The Industrial
Development Authority of Montgomery County, Virginia (“Landlord”), a public body
corporate, having a principal place of business at 755 Roanoke Street, Suite 2
H, Christiansburg, Virginia 24073, and Luna Innovations Incorporated,
(“Tenant”), a Virginia Corporation having a principal place of business at 10
South Jefferson Street, Suite 130, Roanoke, Virginia 24011.

WHEREAS, Landlord and Tenant entered into that certain Industrial Lease
Agreement dated as of the 21st day of March, 2006 (the “Lease”), whereby the
Landlord leased to Tenant that certain space 31,300 square feet located in the
109,000 sq. ft. Technology Manufacturing Building (the “Building”) situated in
the Blacksburg Industrial Park, 3150 State Street, Blacksburg, VA 24060, such
space being more particularly described in the Lease (the “Premises”);

WHEREAS, Landlord and Tenant desire to amend the Lease pursuant to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the rents, covenants and agreements herein
set forth, and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1.     The recitals set forth above are incorporated herein by reference and all
capitalized terms not otherwise defined herein shall have the meanings as set
forth in the Lease.

2.     The first sentence of Section 1.4 of the Lease is deleted in its entirety
and replaced with the following:

The Landlord shall provide the Tenant with an Up-fit improvement allowance of an
amount up to Seven Hundred Nineteen Thousand Five Hundred Dollars ($719,500)
(the “Up-fit Allowance”).

3.     Section 3.1.1 of the Lease is hereby deleted in its entirety and replaced
with the following:

“3.1.1 Payment.     Beginning on the Commencement Date and for each month
thereafter until September 30, 2007, Tenant shall pay to Landlord base rent for
the Premises (“Base Rent”) in advance, without demand or set-off, in the amount
of Nineteen Thousand Five Hundred Sixty Two and 50/100 Dollars ($19,562.50),
based on an annual rent of $7.50 per sq. ft., on or before the first day of each
successive calendar month during the Term in lawful money of the United States
of America, without prior notice or demand, at such place or places as may be
designated in writing from time to time by Landlord. Beginning on October 1,
2007 for each of the next 59 calendar months thereafter, the Tenant shall pay to
Landlord Base Rent for the Premises in advance, without demand or set-off, in
the amount of Forty Thousand Four Hundred Twenty Nine and 16/100 Dollars
($40,429.16), based on an annual rent of $15.50 per sq. ft., on or before the
first day of each successive calendar month during the Term in lawful money of
the United States of America, without prior notice or demand, at such place or
places as may be designated in writing from time to time by Landlord. In
addition to the Base Rent for the Premises, Tenant shall pay to Landlord a
Utilities Fee and a Common Area



--------------------------------------------------------------------------------

Maintenance Fee for the Premises as indicated in Sections 4 and 8.1.1. The
Tenant’s proportionate share of the real estate taxes on the Premises have been
included in the Base Rent, and the payment of the real estate taxes for the
Property and the Building, of which the Premises are a part, shall be the sole
responsibility of Landlord.”

4.     Section 3.1.4 of the Lease is hereby deleted in its entirety and replaced
with the following:

“3.1.4 Letter of Credit. In addition to the required deposit, the Tenant shall
cause to be put in place within five (5) business days following written notice
from Landlord that construction of the improvements shown on Exhibit C and
Exhibit D is ready to commence and shall remain continuously in place until the
end of the Term, unless otherwise provided herein or agreed by the Landlord, a
letter of credit issued by a Bank in the area that is acceptable to the Landlord
in the amount of Seven Hundred Nineteen Thousand Five Hundred ($719,500),
against which the Landlord may draw upon the occurrence of an Event of Default,
as defined in Section 13.1, by Tenant under this Lease (the “Letter of Credit”).
Landlord agrees that the Letter of Credit may be issued and renewed on an annual
basis; provided that in the event Tenant fails to provide Landlord with a
renewal Letter of Credit within thirty (30) days prior to the termination of any
then existing Letter of Credit, an Event of Default as defined in Section 13.1
shall be deemed to have occurred. The Letter of Credit shall be provided in a
satisfactory form to the Landlord and be governed by the “Uniform Customs and
Practices for Commercial Documentary Credits” promulgated by the XIII Congress
of the International Chamber of Commerce (International Chamber of Commerce
Brochure No. 500, 1993 revision) and the provisions of the Uniform Commercial
Code-Letters of Credit—Title 8.5 of the Code of Virginia, 1950, as amended. The
Landlord agrees that so long as the Tenant is in good standing with the Lease,
the amount of the Letter of Credit shall automatically be reduced at each
anniversary of the Commencement Date by the amount of One Hundred Nineteen
Thousand Nine Hundred Sixteen and 67/100 Dollars ($119,916.67), provided the
Letter of Credit shall automatically terminate at the end of the Term.”

5.     This Amendment may be executed in any number of identical counterparts
and, as so executed, shall constitute one agreement, binding on all the parties
hereto, notwithstanding that all the parties are not signatories to the original
or the same counterpart.

6.     Except as specifically amended herein, the Lease shall remain in full
force and effect.

[Remainder of Page Intentionally Left Blank – Signature Page Follows]

 

28



--------------------------------------------------------------------------------

In Witness Whereof, Landlord and Tenant have executed this Amendment as of the
11th day of May, 2006.

 

THE INDUSTRIAL DEVELOPMENT

AUTHORITY OF MONTGOMERY

COUNTY, VIRGINIA

    LUNA INNOVATIONS INCORPORATED By:   /s/ MICHAEL B. MILLER     By:   /s/
SCOTT A. GRAEFF   Name: Michael B. Miller       Name: Scott A. Graeff   Title:
Chairman       Title: CFO

COMMONWEALTH OF VIRGINIA, at large,

COUNTY OF MONTGOMERY, to-wit;

I, the undersigned, a notary public in and for the jurisdiction aforesaid, do
hereby certify that Michael B. Miller, whose name as Chairman of the Industrial
Development Authority of Montgomery County is signed to the foregoing Lease, has
acknowledged the same before me in my jurisdiction aforesaid.

Given under my hand this 12th day of May, 2006.

My Commission expires: 02-28-07

            /s/ Brenda Rigney            

Notary Public

COMMONWEALTH OF VIRGINIA, at large,

CITY OF ROANOKE, to-wit;

I, the undersigned, a notary public in and for the jurisdiction aforesaid, do
hereby certify that Scott A. Graeff, whose name as CFO, of Luna Innovations
Incorporated is signed to the foregoing Lease, has acknowledged the same before
me in my Jurisdiction aforesaid.

Given under my hand this 14th day of May, 2006.

My commission expires: 9-30-06

            /s/ Leigh S. Holland            

Notary Public

 

29



--------------------------------------------------------------------------------

SECOND AMENDMENT TO INDUSTRIAL LEASE AGREEMENT

THIS SECOND AMENDMENT TO INDUSTRIAL LEASE AGREEMENT (the “Amendment”) is made
and effective this 15th of July, 2009, by and between The Industrial Development
Authority of Montgomery County, Virginia (“Landlord”), a public body corporate,
having a principal place of business at 755 Roanoke Street, Suite 2 H
Christiansburg, Virginia 24073, and Luna Innovations Incorporated (“Tenant”), a
Virginia corporation having a principal place of business at 1 Riverside Circle,
Suite 400, Roanoke, Virginia 24016.

1. Introduction. Landlord and Tenant previously entered into that certain
Industrial Lease Agreement dated as of the 21st day of March, 2006, as amended
by the First Amendment dated effective as of 11th day of May, 2006 (as amended,
the “Lease”). Any capitalized terms used but not defined herein shall have the
meanings given to them in the Lease. Section 3.1.4 of the Lease provides for a
Letter of Credit against which Landlord may draw upon an Event of Default.
Landlord and Tenant now wish to amend the Lease to replace the Letter of Credit
with funds deposited in an escrow account held by Landlord to serve the same
purpose. Now, therefore, in consideration of the rents, covenants and agreements
set forth herein and in the Lease, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree to the following terms.

2. Amendment. Section 3.1.4 of the Lease is hereby deleted in its entirety and
replaced with the following:

3.1.4 Escrow Account. Effectively immediately, Tenant shall deliver $359,748.99
to Landlord to be deposited by Landlord in an interest-bearing account to be
held in escrow for the purposes and subject to the terms of this Lease (the
“Escrow Account”), against which Landlord may draw upon the occurrence of an
Event of Default, as defined by Section 13.1, by Tenant under this Lease. So
long as Tenant is in good standing under the Lease, Landlord shall release from
the Escrow Account and pay over to Tenant the amount of $119,916.67 on each of
June 16, 2010, and June 16, 2011, respectively, and the balance therein on
June 16, 2012 (after which time no Escrow Account shall be further required).

Any other references in the Lease to the Letter of Credit shall hereby be deemed
to refer to the Escrow Account.

3. Miscellaneous. This Amendment may be executed in any number of identical
counterparts and, as so executed, shall constitute one agreement, binding on all
the parties hereto, notwithstanding that all the parties are not signatories to
the original or the same counterpart. Except as specifically amended herein, the
Lease shall remain in full force and effect.

[Remainder of Page Intentionally Left Blank – Signature Page Follows]



--------------------------------------------------------------------------------

In Witness Whereof, Landlord and Tenant have executed this Amendment as of the
15th day of July, 2009.

 

THE INDUSTRIAL DEVELOPMENT AUTHORITY OF MONTGOMERY COUNTY, VIRGINIA     LUNA
INNOVATIONS INCORPORATED By:  

/s/ Michael B. Miller

    By:  

/s/ Scott A. Graeff

  Name: Michael B. Miller       Name: Scott A. Graeff   Title: Chairman      
Title: Chief Operating Officer

COMMONWEALTH OF VIRGINIA, at large,

COUNTY OF MONTGOMERY, to-wit:

I, the undersigned, a notary public in and for the jurisdiction aforesaid, do
hereby certify that Michael B. Miller whose name as Chairman of the Industrial
Development Authority of Montgomery County is signed to the foregoing Lease, has
acknowledged the same before me in my jurisdiction aforesaid.

Given under my hand this 21 day of July, 2009.

My commission expires: August 31, 2012

 

 

/s/ Lori Ann Law

    Notary Public  

COMMONWEALTH OF VIRGINIA, at large,

CITY OF ROANOKE, to-wit;

I, the undersigned, a notary public in and for the jurisdiction aforesaid, do
hereby certify that Scott A. Graeff, whose name as Chief Operating Officer and
Treasurer of Luna Innovations Incorporated is signed to the foregoing Lease, has
acknowledged the same before me in my jurisdiction aforesaid.

Given under my hand this 30th day of July, 2009.

My commission expires: April 30, 2012

 

 

/s/ Kimberly Bush

    Notary Public  



--------------------------------------------------------------------------------

THIRD AMENDMENT TO INDUSTRIAL LEASE AGREEMENT

THIS THIRD AMENDMENT TO INDUSTRIAL LEASE AGREEMENT (the “Amendment”) is made and
effective this March 23rd, 2010, by and between The Economic Development
Authority of Montgomery County, Virginia (“Landlord”), formerly known as The
Industrial Development Authority of Montgomery County a public body corporate,
having a principal place of business at 755 Roanoke Street, Suite 2 H
Christiansburg, Virginia 24073, and Luna Innovations Incorporated (“Tenant”), a
Virginia corporation having a principal place of business at 1 Riverside Circle,
Suite 400, Roanoke, Virginia 24016.

1. Introduction. Landlord and Tenant previously entered into that certain
Industrial Lease Agreement dated as of the 21st day of March, 2006, as amended
by the First Amendment dated effective as of May 11, 2006, and as amended by the
Second Amendment (the “Second Amendment”) dated effective as of July 15, 2009
(as amended, the “Lease”). Any capitalized terms used but not defined herein
shall have the meanings given to them in the Lease. Section 3.1.4 of the
original Lease provided for a Letter of Credit against which Landlord could draw
upon an Event of Default; the Second Amendment amended the Lease to replace the
Letter of Credit with funds deposited in a cash escrow account held by Landlord
to serve the same purpose. By this Amendment, the parties wish to amend
Section 3.1.4 of the Lease to replace the cash escrow with a Letter of Credit
against which Landlord may draw upon an event of default, and to release the
funds currently held in escrow. Now, therefore, in consideration of the rents,
covenants and agreements set forth herein and in the Lease, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree to the following terms.

2. Amendment. Section 3.1.4 of the Lease is hereby deleted in its entirety and
replaced with the following:

3.1.4 Letter of Credit. Tenant shall deliver a letter of credit issued by a Bank
reasonably acceptable to Landlord in the amount of $239,832.32 against which
Landlord may draw upon the occurrence of an Event of Default, as defined by
Section 13.1, by Tenant under this Lease (the “Letter of Credit”). This Letter
of Credit shall be maintained throughout the Term, subject to the following
provisions. Landlord agrees that the Letter of Credit may be issued and renewed
on annual basis; provided that in the event Tenant fails to provide Landlord
with a renewal Letter of Credit within thirty (30) days prior to the termination
of any then-existing Letter of Credit, an Event of Default as defined in
Section 13.1 shall be deemed to have occurred. The Letter of Credit shall be
provided in satisfactory form to Landlord and be governed by the “Uniform
Customs and Practices for Commercial Documentary Credits” promulgated by the
XIII Congress of the International Chamber of Commerce (International Chamber of
Commerce Brochure No. 500, 1993 revision) and the provisions of the Uniform
Commercial Code – Letters of Credit – Title 8.5 of the Code of Virginia, 1950,
as amended. So long as Tenant is in good standing under



--------------------------------------------------------------------------------

the Lease, the amount of the Letter of Credit shall automatically be reduced by
$119,916.67 on June 16, 2011, and on June 16, 2012, no Letter of Credit shall be
further required.

Any other references in the original Lease to the Letter of Credit shall hereby
be deemed to continue to refer to the Letter of Credit, notwithstanding the
Second Amendment.

3. Release of Funds from Escrow. Upon receipt by Landlord of the Letter of
Credit re-established by Section 2 above, the $359,748.00 in funds held in the
escrow deposit account (plus accrued interest, if any) established by the Second
Amendment shall immediately be released and payable to Tenant.

4. Miscellaneous.

This Amendment may be executed in any number of identical counterparts and, as
so executed, shall constitute one agreement, binding on all the parties hereto,
notwithstanding that all the parties are not signatories to the original or the
same counterpart.

Except as specifically amended herein, the Lease shall remain in full force and
effect.

[Remainder of Page Intentionally Left Blank – Signature Page Follows]



--------------------------------------------------------------------------------

In Witness Whereof, Landlord and Tenant have executed this Amendment as of
March 23rd, 2010.

 

THE ECONOMIC DEVELOPMENT AUTHORITY OF MONTGOMERY COUNTY, VIRGINIA     LUNA
INNOVATIONS INCORPORATED By:  

/s/ Michael B. Miller

    By:  

/s/ Scott A. Graeff

  Name: Michael B. Miller       Name: Scott A. Graeff   Title: Chairman      
Title: COO & Treasurer

COMMONWEALTH OF VIRGINIA, at large,

COUNTY OF MONTGOMERY, to-wit:

I, the undersigned, a notary public in and for the jurisdiction aforesaid, do
hereby certify that Michael B. Miller whose name as Chairman of the Industrial
Development Authority of Montgomery County is signed to the foregoing Lease, has
acknowledged the same before me in my jurisdiction aforesaid.

Given under my hand this 23 day of March, 2010.

My commission expires: 02-28-11

 

 

/s/ Brenda Rigney

    Notary Public  

COMMONWEALTH OF VIRGINIA, at large,

CITY OF ROANOKE, to-wit;

I, the undersigned, a notary public in and for the jurisdiction aforesaid, do
hereby certify that Scott A. Graeff, whose name as Chief Operating Officer and
Treasurer of Luna Innovations Incorporated is signed to the foregoing Lease, has
acknowledged the same before me in my jurisdiction aforesaid.

Given under my hand this 23rd day of March, 2010.

My commission expires: 3-31-13

 

 

/s/ Janice Rettinghaus

    Notary Public  